              Case 2:19-cv-00888-AC Document 27 Filed 03/10/20 Page 1 of 3


 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)                                  A PROFESSIONAL CORPORATION
 2   LAW OFFICE OF MARK E. MERIN                                              Carl L. Fessenden, SBN 161494
     1010 F Street, Suite 300                                                 William E. Camy, SBN 291397
 3   Sacramento, California 95814                                             350 University Ave., Suite 200
     Telephone:     (916) 443-6911                                            Sacramento, California 95825
 4
     Facsimile:     (916) 447-8336                                            TEL: 916.929.1481
 5   E-Mail:        mark@markmerin.com                                        FAX: 916.927.3706
                    paul@markmerin.com
 6
       Attorneys for Plaintiffs                                                  Attorneys for Defendant
 7     WILLIAM COBURN, KRISTINA MARIE                                            COUNTY OF SACRAMENTO and
       MAYORGA, KHALIL FERGUSON,                                                 SACRAMENTO COUNTY SHERIFF’S
 8     and ALEX LYONS                                                            DEPARTMENT

 9   Susana Alcala Wood, City Attorney (SBN 156366)
     Brett M. Witter, Supervising Deputy City Attorney (SBN 168340)
10   BWitter@cityofsacramento.org
     Chance L. Trimm, Senior Deputy Attorney (SBN 139982)
11   CTrimm@cityofsacramento.org
     CITY OF SACRAMENTO
12
     915 I Street, Room 4010
13   Sacramento, CA 95814-2608
     Telephone: (916) 808-5346
14   Telecopier: (916) 808-7455

15     Attorneys for Defendants
       CITY OF SACRAMENTO
16     and SACRAMENTO POLICE DEPARTMENT
17                                            UNITED STATES DISTRICT COURT
18                                          EASTERN DISTRICT OF CALIFORNIA
19                                                    SACRAMENTO DIVISION
20   WILLIAM COBURN, et al.,                                                  Case No. 2:19-cv-00888-TLN-AC
21                 Plaintiffs,                                                NOTICE OF TENTATIVE
22                                                                            CLASS ACTION SETTLEMENT
     vs.
23   CITY OF SACRAMENTO, et al.,
24                 Defendants.
25

26

27

28
                                                                          1
                                           NOTICE OF TENTATIVE CLASS ACTION SETTLEMENT
               Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-00888-TLN-AC
                Case 2:19-cv-00888-AC Document 27 Filed 03/10/20 Page 2 of 3


 1           Pursuant to E.D. Cal. L.R. 160(a), the parties—Plaintiffs William Coburn, Kristina Marie

 2   Mayorga, Khalil Ferguson, and Alex Lyons, on behalf of themselves and all others similarly situated

 3   (collectively, “Plaintiffs”); Defendants City of Sacramento and Sacramento Police Department

 4   (collectively, “City Defendants”); and Defendants County of Sacramento and Sacramento County

 5   Sheriff’s Department (“County Defendants”)—provide notice to the Court that a tentative class action

 6   settlement between the parties has been reached which, if approved by the Court, would dispose of this

 7   entire action, including all claims alleged against all parties.

 8           Because this case involves a class action settlement prior to certification by the Court, the Court

 9   must approve the terms of the class action settlement agreement. See Fed. R. Civ. P. 23(e)(1)(A); see also
10   Vasquez v. Coast Valley Roofing, Inc., 670 F. Supp. 2d 1114, 1120-21 (E.D. Cal. 2009). Accordingly, the

11   parties intend: (1) to prepare and execute documents reflecting the terms of the class action settlement

12   agreement; (2) to move for preliminary approval of the class action settlement and notice to the

13   settlement class; and (3) to move for final approval of the class action settlement and payment to the

14   settlement class.

15           The parties intend to complete the preparation and execution of documents reflecting the terms of

16   the class action settlement agreement within 30 days of this notice, and to move for preliminary approval

17   of the class action settlement and notice to the settlement class within 60 days of this notice. The parties

18   respectfully request the Court to vacate all currently-pending scheduling dates and to anticipate the filing

19   of the motion for preliminary approval of the class action settlement.
20   Dated: February 26, 2020                                          Respectfully Submitted,
                                                                       LAW OFFICE OF MARK E. MERIN
21
                                                                             /s/ Mark E. Merin
22
                                                                       By: __________________________________
23
                                                                           Mark E. Merin
24                                                                         Paul H. Masuhara
                                                                                Attorney for Plaintiffs
25
                                                                                WILLIAM COBURN, KRISTINA MARIE
26                                                                              MAYORGA, KHALIL FERGUSON,
                                                                                and ALEX LYONS
27

28
                                                                            2
                                             NOTICE OF TENTATIVE CLASS ACTION SETTLEMENT
                 Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-00888-TLN-AC
              Case 2:19-cv-00888-AC Document 27 Filed 03/10/20 Page 3 of 3


 1   Dated: February 26, 2020                                        Respectfully Submitted,
                                                                     CITY OF SACRAMENTO
 2
                                                                         /s/ Chance L. Trimm
 3                                                                       (as authorized on February 26, 2020)
 4                                                                   By: __________________________________
                                                                         Susana Alcala Wood
 5                                                                       Brett M. Witter
                                                                         Chance L. Trimm
 6
                                                                              Attorney for Defendants
 7                                                                            CITY OF SACRAMENTO
                                                                              and SACRAMENTO POLICE DEPARTMENT
 8

 9   Dated: March 9, 2020                                            Respectfully Submitted,
                                                                     PORTER SCOTT
10
                                                                         /s/ Carl L. Fessenden
11
                                                                         (as authorized on March 9, 2020)
12                                                                   By: __________________________________
                                                                         Carl L. Fessenden
13                                                                       William E. Camy
14                                                                            Attorney for Defendants
                                                                              COUNTY OF SACRAMENTO
15                                                                            and SACRAMENTO COUNTY SHERIFF’S
                                                                              DEPARTMENT
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                          3
                                           NOTICE OF TENTATIVE CLASS ACTION SETTLEMENT
               Coburn v. City of Sacramento, United States District Court, Eastern District of California, Case No. 2:19-cv-00888-TLN-AC
